Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
			

ELECTION/RESTRICTION
			Original presentation (repeated from previous office action and maintained).
Newly submitted claim 13 and 30 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:  Claims 13 and 30 are seen as a different invention, since the specification discloses “in another embodiment” the device is configured to dislodge the submergible body…. (0077).  Since,  Applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 13 and 30 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
		


Status of the claims
Claims 8-13 were pending.  Claim 10 has been cancelled, and new claim 30 added.  Claims 13 and 30 have been withdrawn due to Original Presentation.    The previous 112 rejections have been overcome by amendment.  

REMARKS
The addition of claim limitations in much lighter print are very hard to read, as is the very tiny print which has been lined through.  

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 9, 11,12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 is also indefinite in that it requires that there is no basis was found for the claim language “wherein the submergible body is movable between the upper and lower stops”.  No such basis was found in paragraph 22 or 72.  In addition, it is not known to what degree the submergible body can move between the stops.
Claim 11 recites the limitation "the dispensing  device”.  There is insufficient antecedent basis for this limitation in the claim.  Applicant has amended the claim to remove “beverage additive”,  and left “device”, but there is no device in claim 8, but the  phrase  “dispensing mechanism”,  in claim 8, last paragraph.  The “device” in claim 11, should be change to “mechanism”, or vice versa. 
                               Claim Rejections – 35 USC SECTION 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over  Mollstam et al. (6,105,760) in view of Hillman (2009/0311199) and further in view of Clarkson (2007/0023299) and Mollstam et al.  (2001/0004054).  
	Mollstam et al. discloses a container with a compartment inside where cutting means are used to cut the top and bottom layers and through the port to release the first component into the second compartment (abstract).  The reference discloses that containers with separate packaging of dried cultures could be added to a liquid (para. 10 under Brief Summary).  The container keeps the first component which may be moisture sensitive from a liquid component (para. 11).  The first compartment below the foil layer inside a second compartment can be made of foil, with a plastic layer on the surface (Detailed description, para. 6).  Packets are referenced in the sealed area 40.  The packets remain sealed after being severed from the tube.  The packet is positioned beneath the thin puncturable foil layer (24, (para. 7).  A straw punctures the foil layer, and cuts through both layers 26 and 28 of compartment 20.  The cutting causes the first component C to be released into compartment 10 into a liquid (para. 8, DD).  Claim 8 differs from the references in the step of having the claimed bacteria in a moisture resistant barrier package.  Hillman discloses a composition for whiting teeth using a composition containing non-pathogenic hydrogen peroxide producing bacteria and an LDH deficient bacteria (abstract and  para. 0012).  One of ordinary skill in the art at the time of the effective filing date of the claimed invention would use the composition of Hillman containing non-pathogenic and LDH bacteria in the device of Mollstam et al.   in a moisture resistant package to be dispensed into a bottle, so that the bacteria would not have been activated before contact time, and their efficiency lessened, and one would have been motivated to use the bacteria of Hillman for their known function, and one would have an expectation of success since the claimed bacteria were known, and it was known to put bacteria in a moisture proof package to be dispensed into a liquid in a bottle.  
Claim 8 has been amended to require that the lumen contains a submergible body .. where the lumen has an upper stop and lower stop to retain the submersible body within the lumen, and that the dispensing mechanism .. to dispense the bacterial preparation occurs on passage of the consumable aqueous solution through the lumen.     Clarkson discloses a dispensing closure to dispense a product into a container, with a neck of the container, the body securing…a compartment to contain the product to be dispensed and fit in  the container neck with walls and a frangible bottle wall, with cutting means (0011).  As to the limitation of the submersible body (SB) the reference discloses a dispensing closure to dispense at least one product into a container, where the SB is located in the neck of the container (0017).  As the SB is located at the top of the container, it is seen that the SB is as submersible as the claimed one,  since it is located in the neck of the claimed bottle as is Applicant’s (Fig. 4A). One can see from fig’s 5 and 6 of the reference that there is a top wall 18, and bottom wall which holds the additive in place.   The claim further requires that an aqueous solution is passed through the lumen.  This is seen as an obvious limitation, as some type of liquid must be added to the container in order to have a beverage.  Therefore, it would have been obvious to use a container which was secured to the container neck and with a cutting means and to have a top wall and bottom wall to hold the additive in place as disclosed by Clarkson, since the additive has to be held in place until it is dispensed in the process of Mollstam et al.  One of ordinary skill in the art before the effective filing date would have been motivated to use the dispensing closure in the container of Mollstam in order to hold the additive in place, and one would have an expectation of success that the packet would have been held in place, since there was a bottom wall and a top wall to hold the additive in place in the device of Clarkson which could be used in the device of the combined references.   
Claim 8 has been amended to require a flow path for the content of the beverage.   Mollstam et al. discloses a two compartment container designed for addition of a moisture sensitive first component as in the first compartment to a liquid located in the second compart just prior to consumption of the liquid.  The first compartment can be manually punctured or cut (0024 or col. 4, lines ).  The container is seen to have a flow path for the contents to be sucked out of the container with a straw created by the straw.   It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to make a flow path as disclosed by  Mollstam et al. and to use a  straw to puncture the moisture resistant barrier to allow the contents of the packet to drop into the rest of the liquid and one would have been motivated to create a flow path in order to mix the ingredients of the packet with the contents of the beverage container,  in addition, as it was known to make a moisture resistant barrier containing various ingredients, it would have been obvious to substitute the composition of Hillman for the additive of Mollstam et al. and to use the device as  disclosed by Clarkson et al in the device of the combined references, and it would have been within the skill of the ordinary worker  to pass a liquid through the device in order to make a beverage, and one of ordinary skill on the art would have a reasonable expectation of success  of creating a flow path by puncturing the packet with a straw to allow the contents of the packet to drop into the contents of the beverage container.  
One would have been motivated to make a device as claimed, since Mollstam et al. discloses a packet and discloses puncturing it with a device in order to allow the contents to flow out of the packet into the container. 
Claim 8 has been amended to contain the limitation of the submergible body being movable between the upper and lower stops.  However, it is not known to what degree the submergible body can move between the stops, so that no patentable distinction is seen at this time in the submergible body being movable and the submergible body of the combined references.  Therefore, it would have been obvious to put a SB between that could be movable, if one knew to what degree this would occur.  One would have been motivated to make the SB movable in case the SB needed to be made in a larger packet, and one would have an expectation of success if one knew what degree the packet was movable.  
 Claim 9 requires a packet enclosing the beverage additive that is impermeable to water.    Mollstam et al. discloses that the first compartment can be made of foil, or foil having a plastic layer on one surface such as polyethylene laminated aluminum foil (paragraph 5 under Detailed Description) which would have been impermeable and water proof due to its water proof materials (DD , para. 5)).  
	The device is seen to be coupled in the beverage container as in claim 11 (figure on front page of patent). Mollstam et al. discloses a beverage container with a packet (first page of patent).  
	Claim 12 further requires a dispensing device configured to puncture the submergible body. Clarkson discloses a sharp device designed to do such (drawing on page 1, no. 31).  Also,  Mollstam et al. discloses a package that can be penetrated with a straw (paragraphs 3,12  and claim 1),  and that it ruptures the barrier.    In Mollstam II, the straw would not be used to contain upper and lower stops, but was used to disclose that making a flow path was known.    

ARGUMENTS
	The arguments presented 4-5-22 have been considered but are not persuasive. 
	Applicant asks for  clarification as to the withdrawn claims 13 and 30.  As above, they were withdrawn because they are to a different invention, i. e. original presentation,  which rejection was made in the  office action of 11-18-21.   
	Applicant argues that there is no teaching of a submergible body as the pocket embodiments are incorporated into a wall in the primary container.  However, Applicant’s  submergible body, SB is also attached to the container and nothing is seen that adding enough liquid would not make it submersible.  Since, the SB of Clarkson can be in the neck of the bottle, it is seen that it is as submersible as that of the claimed SB.  Also, as it is not known how moveable is the SB of the claims, nor is there basis for such a claim, (or not found at this time), it is seen that the SB is as movable as that one claimed.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN F HEGGESTAD whose telephone number is 571-272-1404.  The examiner can normally be reached on Monday, Tuesday, and Friday from 10:00 to 2:00.  The Examiner can be reached at Helen.Heggestad@USPTO.gov on  Wednesdays, and Thursdays, and from 8-12 AM on those days.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ms. Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-----direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HELEN F HEGGESTAD/           Primary Examiner, Art Unit 1793  
5-23-2022 HFH